LLOYD, J.
Plaintiff herein was riding in a Ford car owned and driven by one Tucker. Tucker made a left hand turn into a side road and the result was a collision with the car owned and driven by the defendant, which collision resulted m injuries to plaintic. This action was commenced in Common Pleas court to recover damages for such injuries. The Common Pleas Court found for defendant. On error fhe Court of Appeals reversed the Common Pleas and found as follows:
Attorneys: — Fraser Iliett, Wall & Effler for Bourne, Eugene Rhoinfrank for Rehklau; all of Toledo.
Robert Williams, who claimed to have seen the accident, was called as a witness and testified that in a conversation with Tucker after the accident, Tucker admitted that the accident was his fault because he had made a left hand turn without giving- any signal. There was no evidence as to the length of time that elapsed after the accident before the alleged conversation occurred. Nor does the evidence disclosed that the plaintiff was in a condition or position to hear it. Mr. Tucker was not a party to the action; and therefore it cannot be considered in the light of an admission on his part nor was it admissible by way of impeachment if for no other reason than thg.t no foundation was laid therefor. In any event, it would not be binding upon the plaintiff, whose right it was to have the issues involved as between himself and the defendant submitted to the jury upon the facts and circumstances disclosed by the evidence.
Judgment reversed.
(Richards and Williams, JJ., concur.)